

117 SRES 181 IS: Honoring the life and legacy of Carl Lutz.
U.S. Senate
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 181IN THE SENATE OF THE UNITED STATESApril 28, 2021Mr. Blunt (for himself and Mr. Casey) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONHonoring the life and legacy of Carl Lutz.Whereas Carl Lutz was born on March 30, 1895, in Walzenhausen, Switzerland, but moved to the United States as a young man;Whereas Carl Lutz became a diplomat, eventually serving at the Swiss consulate in what was then Mandatory Palestine;Whereas, in 1942, Carl Lutz was transferred to Budapest, Hungary, where he—(1)served as the Swiss vice consul until the end of World War II; and(2)represented countries that had severed diplomatic relations with Hungary because of its German alliance;Whereas Carl Lutz, upon arrival in Budapest, began to work to help Jews receive Swiss diplomatic protection so they could flee Nazi persecution;Whereas, in 1944, Carl Lutz received permission to issue protective papers to save 8,000 Jews from deportation, which Lutz determined to mean 8,000 families, not 8,000 individuals;Whereas Carl Lutz extended Swiss protection to 76 buildings that operated as safe houses for Jewish refugees seeking protection, including a department store called the Glass House, which served as a refuge for up to 3,000 Jews and as a headquarters for the Zionist underground;Whereas, in November 1944, Carl Lutz and his wife, Trudi Lutz, joined a death march to various concentration camps, pulling Jews out of the line to issue as many protective papers as possible;Whereas, at the end of World War II, Carl Lutz and his coconspirators, including his wife, his staff, and the Zionist underground members, saved over 50,000 Jews, which was half of the surviving Jewish population of Budapest; andWhereas the United States is deeply indebted to Carl Lutz, who was responsible for the largest civilian rescue mission of Jews during World War II: Now, therefore, be itThat the Senate—(1)honors the life and legacy of Carl Lutz; (2)recognizes that the heroic effort of Carl Lutz went above and beyond the call of duty to save the Hungarian Jews condemned to die because he believed it to be a matter of conscience; and(3)expresses deep appreciation to Carl Lutz on behalf of the United States for facilitating the largest civilian rescue mission of Jews during World War II, saving over 50,000 Jews through the protective papers and documentation he issued.